 



EXHIBIT 10.20

CONSULTANT AGREEMENT

          This Consultant Agreement (this “Agreement”) is made effective as of
April 1, 2004, by and between FirstCity Servicing Corporation, a Texas
corporation (the “Company”), and G. Stephen Fillip, an individual (the
“Consultant”). The parties, intending to be legally bound, agree as follows:

BACKGROUND

          G. Stephen Fillip was, prior to the Effective Date, employed as an
officer and director of the Company and certain of its affiliates and
subsidiaries. Prior to or as of the Effective Date, G. Stephen Fillip will
resign his positions as an officer and director of the Company and all of its
affiliates and subsidiaries.

AGREEMENT

1. DEFINITIONS

          For the purposes of this Agreement, the following terms have the
meanings specified or referred to in this Section 1.

          “Agreement” means this Consultant Agreement, as amended from time to
time.

          “Board of Directors” means the board of directors of the Company.

          “Company” means FirstCity Servicing Corporation.

          “Confidential Information” means any and all of the following, but
only to the extent such information or documents were created, learned and/or
obtained during the Consulting Period (defined below): (a) trade secrets
concerning the business and affairs of the Company; (b) information concerning
the business and affairs of the Company (which includes historical financial
statements, financial projections and budgets, historical and projected sales,
capital spending budgets and plans, the names and backgrounds of key personnel,
personnel training and techniques and materials) however documented; and (c)
notes, analysis, compilations, studies, summaries, and other material prepared
by or for the Company containing or based, in whole or in part, on any
information included in the foregoing.

          “Consulting Fee” has the meaning as defined in Section 3.1(a).

          “Consulting Period” has the meaning as defined in Section 2.3.

          “Effective Date” means April 1, 2004.

          “Consultant Invention” means any invention, technique, modification,
process, or improvement (whether patentable or not) and any work of authorship
(whether or not copyright protection may be obtained for it) created, conceived,
or developed by the Consultant, either solely

Page 1



--------------------------------------------------------------------------------



 



or in conjunction with others, during the Consulting Period, or a period that
includes a portion of the Consulting Period, that relates in any way to, the
financial services business as now conducted or then being conducted by the
Company.

          “Fiscal Year” means the Company’s fiscal year, as it exists on the
Effective Date or as changed from time to time.

          “For Cause” has the meaning as defined in Section 6.2.

          “Note” means a Promissory Note dated as of December 12, 2002 in the
principal amount of $971,250.00 executed by FirstCity Commercial Corporation
payable to the order of Consultant, as amended.

          “Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

          “Proprietary Items” has the meaning as defined in Section 7.2(a)(iv).

          “Requested Assignments” has the meaning as defined in Section 2.3.

          “Workday” means a day during which Consultant provides requested
services to Company and shall not consist of less than eight (8) or more than
ten (10) consecutive hours including a one (1) hour lunch break. If Consultant
is required to work less than eight (8) or more than the ten (10) consecutive
hours during any one day, then the worked or the excess hours shall constitute a
fraction of a Workday based on a ten (10) hour day. For example, in the event
Consultant is required to work 12 consecutive hours (including the 1 hour lunch
break), then Consultant shall be deemed to have worked 1 and 1/10 Workdays. In
the event Consultant is required to work only six (6) hours (including the 1
hour lunch break) on a day, then Consultant shall be deemed to have worked 5/10
of a Workday. In the event that the requested services performed by Consultant
involve travel of more than four (4) consecutive hours, then (i) in the event
Consultant begins the travel prior to or ends the travel after 12:00 noon on any
day, then Consultant shall receive credit for a full Workday for that day; and
(ii) in the event Consultant begins the travel after or ends the travel prior to
12:00 noon on any day, then Consultant will only receive credit for 1/2 of a
Workday. Travel of four (4) or less consecutive hours shall be treated as a
fraction of a Workday based on the actual travel hours. To the extent that the
requested services require Consultant to remain out of town over a weekend, then
any Saturday and/or Sunday of any such weekend on which Consultant does not
provide requested services to Company shall be considered a half (1/2) Workday
and on any Saturday and/or Sunday of any such weekend on which Consultant does
provide requested services to Company, Consultant shall receive credit towards a
Workday in proportion to the number of hours worked and credit for a 1/2 of a
Workday. For example, if on any Saturday of any such weekend, Consultant works 6
hours, Consultant shall receive credit for 6/10 of a Workday and credit for 1/2
Workday totaling 1.10 Workdays.

          “Workdays Threshold” means 100 Workdays less the number of days of any
Requested Assignment which Consultant declines.

2. TERMS AND DUTIES

Page 2



--------------------------------------------------------------------------------



 



          2.1 ENGAGEMENT. The Company hereby engages the services of the
Consultant, and the Consultant hereby accepts engagement by the Company, upon
the terms and conditions set forth in this Agreement.

          2.2 TERM. Subject to the provisions of Section 6, the term of the
Consultant’s engagement under this Agreement will be one (1) year, beginning on
the Effective Date and ending on March 31, 2005.

          2.3 DUTIES. During the period beginning on April 1, 2004 and ending on
March 31, 2005 (the “Consulting Period”), the Consultant shall assume the role
of a consultant to the Company and will be available for consultation to the
Company for at least the Workdays Threshold during the Consulting Period.
Anything to the contrary notwithstanding, the Consultant shall devote only so
much time, in excess of the Workdays Threshold, to the affairs of the Company as
the Consultant, in his sole discretion, deems necessary. The specific services
to be performed by Consultant shall be such duties as are assigned or delegated
to the Consultant by the Board of Directors, Chairman or the President of the
Company or their designee, which are generally those common to the position of a
senior officer of the Company (the “Requested Assignments”). It is the intent of
the Company and the Consultant that the Consultant will have additional free
time available to him to pursue activities that are not in competition with the
business of the Company or any of the subsidiaries or affiliates of the Company.
During the Consulting Period, the Consultant will be entitled to receive the
Consulting Fee. The Consultant will be reimbursed for reasonable travel and
related expenses incurred in connection with such consultation services in
accordance with Company’s then existing reimbursement policy. The Consultant
will, subject to the limitations of this Section 2.3, use his best efforts to
promote the success of the Company’s business, and will cooperate fully with the
Board of Directors in the advancement of the best interests of the Company.
Nothing in this Section 2.3, however, will prevent the Consultant from engaging
in additional activities that are not inconsistent with the Consultant’s duties
under this Agreement. In no event shall Consultant’s duties under this Agreement
require Consultant to remain our of Waco, Texas for more than three (3) weeks
including two (2) weekends without returning to Waco, Texas for a period of at
least three (3) consecutive calendar days unless Consultant and Company mutually
agree. Consultant shall be available to perform duties upon three (3) business
days notice from Company.

3. COMPENSATION

          3.1 Subject to the terms of this Agreement, the Consultant will
receive compensation as set forth in subparts (a) and (b) of this Section 3.1.



(a)   Consulting Fee. The Consultant will be paid a consulting fee of $1,000.00
per Workday (or a pro-rata portion thereof for partial Workdays), commencing on
the Effective Date, and continuing during the Consulting Period (the “Consulting
Fee”). Consultant shall submit documentation as reasonably required by Company
to substantiate Workdays (“Documentation”). The Consulting Fee will be payable
in equal minimum bi-monthly installments equal to $4,166.67 on the 15th of the
month and on the last day of each calendar month according to the Company’s
customary payroll practices. In the event Consultant is required to work in
excess of 100 Workdays during the Consulting Period then such excess shall be
payable to Consultant at the rate of $1,000.00 per excess Workday on the 15th of
each month following the month in which Consultant reaches the Workday
Threshold. Except as provided in Section 6, the Consulting Fee shall be paid to
Consultant for at least

Page 3



--------------------------------------------------------------------------------



 



    the number of Workdays constituting the Workdays Threshold, even if the
Consultant is not required to work the entire Workdays Threshold by Company.



(b)   No Other Compensation. Except as set forth in a Separation Agreement and
Release (the “Separation Agreement”) of even date herewith executed by
Consultant, Company and FirstCity Financial Corporation, the Consultant shall
not be entitled to any additional compensation, fees, benefits or bonuses of any
kind from the Company or its subsidiaries or affiliates.

          3.2 STATUS OF CONSULTANT AND COMPANY. The parties intend that
Consultant shall be considered a part-time employee of the Company during the
Consulting Period. However, Consultant shall not be entitled to participate in
any benefit or benefit plan of Company or its affiliates and upon the
termination of this Agreement shall not be entitled to or due any type of
severance.

4. FACILITIES AND EXPENSES

          4.1 GENERAL. The Company will furnish the Consultant office space,
equipment, supplies, and such other facilities as the Company deems necessary or
appropriate for the performance of the Consultant’s duties under this Agreement.
The Company will pay on behalf of the Consultant (or reimburse the Consultant
for) reasonable expenses incurred by the Consultant, to which the Company gave
its prior written approval, at the request of, or on behalf of, the Company in
the performance of the Consultant’s duties pursuant to this Agreement, and in
accordance with the Company’s employment policies, including reasonable expenses
incurred by the Consultant in attending business meetings. The Consultant must
file expense reports with respect to such expenses in accordance with the
Company’s policies.

5. INTENTIONALLY OMITTED

6. TERMINATION

          6.1 EVENTS OF TERMINATION. During the Consulting Period, the
Consultant’s Consulting Fee, and any and all other rights of the Consultant
under this Agreement will terminate (except as otherwise provided in this
Section 6):



(a)   upon the death of the Consultant; or



(b)   For Cause (as defined in Section 6.2), immediately upon notice from the
Company to the Consultant, or at such later time as such notice may specify.

          6.2 DEFINITION OF “FOR CAUSE”. For purposes of Section 6.1, the phrase
“For Cause” shall have the meaning as determined under common law, and shall
include, without limitation: (a) the Consultant’s material breach of this
Agreement; (b) the Consultant’s failure to adhere to any written policy of the
Company if the Consultant has been given a reasonable opportunity to comply with
such policy or cure his failure to comply (which reasonable opportunity must be
granted during the ten-day period preceding termination of this Agreement); (c)
the Consultant’s appropriation (or attempted appropriation) of a material
business opportunity of the Company, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Company; (d) the Consultant’s misappropriation (or attempted
misappropriation) of any of the Company’s funds or property or commission of any
act of

Page 4



--------------------------------------------------------------------------------



 



fraud or embezzlement by the Consultant; (e) willful misconduct by the
Consultant in the performance of his duties hereunder; (f) any breach by the
Consultant of any fiduciary duty to the Company; (g) Consultant’s breach under
the Separation Agreement; or (h) the Consultant’s conviction of, the indictment
for (or its procedural equivalent), or the entering of a guilty plea or plea of
no contest with respect to, a felony, the equivalent thereof, or any other crime
with respect to which imprisonment is a possible punishment. Termination of
Consultant “For Cause” shall deem the Note paid in full according to Section 2
of such Note, as amended.

          6.3 INTENTIONALLY OMITTED

          6.4 TERMINATION PAY. Effective upon the termination of this Agreement,
the Company will be obligated to pay the Consultant (or, in the event of his
death, his designated beneficiary as defined below) only such compensation as is
provided in this Section 6.4, and in lieu of all other amounts and in settlement
and complete release of all claims the Consultant may have against the Company.
For purposes of this Section 6.4, the Consultant’s designated beneficiary will
be such individual beneficiary or trust, located at such address, as the
Consultant may designate by notice to the Company from time to time or, if the
Consultant fails to give notice to the Company of such a beneficiary, the
Consultant’s estate. Notwithstanding the preceding sentence, the Company will
have no duty, in any circumstances, to attempt to open an estate on behalf of
the Consultant, to determine whether any beneficiary designated by the
Consultant is alive or to ascertain the address of any such beneficiary, to
determine the existence of any trust, to determine whether any person or entity
purporting to act as the Consultant’s personal representative (or the trustee of
a trust established by the Consultant) is duly authorized to act in that
capacity, or to locate or attempt to locate any beneficiary, personal
representative, or trustee. Upon the termination of this Agreement, the
Consultant will be entitled to receive the Consulting Fee based on Workdays
worked only through the date such termination is effective. In the event this
Agreement terminates prior to the end of the Consulting Period, and the
Consultant Fees paid to Consultant are greater than $1,000.00 times the number
of Workdays worked then Company may offset the difference in equal amounts
against the remaining payments owed to Consultant under a Separation Agreement
and Release of even date herewith between Consultant, FCSC and FirstCity
Financial Corporation.

7. NON-DISCLOSURE COVENANT; CONSULTANT INVENTIONS

          7.1 ACKNOWLEDGMENTS BY THE CONSULTANT. The Consultant acknowledges
that (a) during the Consulting Period and as a part of his engagement, the
Consultant will be afforded access to Confidential Information; (b) public
disclosure of such Confidential Information could have an adverse effect on the
Company and its business; (c) because the Consultant possesses substantial
technical expertise and skill with respect to the Company’s business, the
Company desires to obtain exclusive ownership of each Consultant Invention, and
the Company will be at a substantial competitive disadvantage if it fails to
acquire exclusive ownership of each Consultant Invention; (d) the Company has
required that the Consultant make the covenants in this Section 7 as a condition
to entering into this Agreement; and (e) the provisions of this Section 7 are
reasonable and necessary to prevent the improper use or disclosure of
Confidential Information and to provide the Company with exclusive ownership of
all Consultant Inventions.

          7.2 AGREEMENTS OF THE CONSULTANT. In consideration of the compensation
to be paid or provided to the Consultant by the Company under this Agreement,
the Consultant covenants as follows:

Page 5



--------------------------------------------------------------------------------



 



(a)   Confidentiality.



(i)   During the Consulting Period the Consultant will hold in confidence the
Confidential Information and will not disclose it to any person except with the
specific prior written consent of the Company or except as otherwise expressly
permitted by the terms of this Agreement.   (ii)   Any trade secrets of the
Company will be entitled to all of the protections and benefits under applicable
law. If any information that the Company deems to be a trade secret is found by
a court of competent jurisdiction not to be a trade secret for purposes of this
Agreement, such information will, nevertheless, be considered Confidential
Information for purposes of this Agreement. The Consultant hereby waives any
requirement that the Company submit proof of the economic value of any trade
secret or post a bond or other security.   (iii)   None of the foregoing
obligations and restrictions applies to any part of the Confidential Information
that the Consultant demonstrates was or became generally available to the public
other than as a result of a disclosure by the Consultant.   (iv)   The
Consultant will not remove from the Company’s premises (except to the extent
such removal is for purposes of the performance of the Consultant’s duties at
home or while traveling, or except as otherwise specifically authorized by the
Company) any document, record, notebook, plan, model, component, device, or
computer software or code owned by the Company, whether embodied in a disk or in
any other form (collectively, the “Proprietary Items”). The Consultant
recognizes that, as between the Company and the Consultant, all of the
Proprietary Items, whether or not developed by the Consultant, are the exclusive
property of the Company. Upon termination of this Agreement by either party, or
upon the request of the Company during the Consulting Period, the Consultant
will return to the Company all of the Proprietary Items in the Consultant’s
possession or subject to the Consultant’s control, and the Consultant shall not
retain any copies, abstracts, sketches, or other physical embodiment of any of
the Proprietary Items.



(b)   Consultant Inventions. Each Consultant Invention will belong exclusively
to the Company. If it is determined that any such works are not works made for
hire, the Consultant hereby assigns to the Company all of the Consultant’s
right, title and interest, including all rights of copyright, patent, and other
intellectual property rights, to or in such Consultant Inventions. The
Consultant covenants that he will promptly:



(i)   disclose to the Company any Consultant Invention;   (ii)   assign to the
Company or to a party designated by the Company, at the Company’s request and
without additional compensation, all of the

Page 6



--------------------------------------------------------------------------------



 



    Consultant’s rights to the Consultant Invention for the United States and
all foreign jurisdictions;   (iii)   execute and deliver to the Company such
applications, assignments, and other documents as the Company may request in
order to apply for and obtain patents or other registrations with respect to any
Consultant Invention in the United States and any foreign jurisdictions;   (iv)
  sign all other papers necessary to carry out the above obligations; and   (v)
  give testimony and render any other assistance but without expense to the
Consultant in support of the Company’s rights to any Consultant Invention.

          7.3 DISPUTES OR CONTROVERSIES. The Consultant recognizes that should a
dispute or controversy arising from or relating to this Agreement be submitted
for adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. In
the event any arbitration or court proceeding is instigated relating to this
Agreement, the parties to this Agreement agree to make good faith efforts to
preserve the secrecy of any Confidential Information.

8. INTENTIONALLY OMITTED

9. GENERAL PROVISIONS

          9.1 INJUNCTIVE RELIEF AND ADDITIONAL REMEDY. The Consultant
acknowledges that the injury that would be suffered by the Company as a result
of a breach of the provisions of this Agreement (including any provision of
Section 7) would be irreparable and that an award of monetary damages to the
Company for such a breach would be an inadequate remedy. Consequently, the
Company will have the right, in addition to any other rights it may have, to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement, and the
Company will not be obligated to post bond or other security in seeking such
relief. Without limiting the Company’s rights under this Section 9 or any other
remedies of the Company, if the Consultant breaches any of the provisions of
Section 7, the Company will have the right to cease making any payments
otherwise due to the Consultant under this Agreement.

          9.2 COVENANTS OF SECTION 7 ARE ESSENTIAL AND INDEPENDENT COVENANTS.
The covenants by the Consultant in Section 7 are essential elements of this
Agreement, and without the Consultant’s agreement to comply with such covenants,
the Company would not have entered into this Agreement or engaged or continued
the engagement of the Consultant. The Company and the Consultant have
independently consulted their respective counsel and have been advised in all
respects concerning the reasonableness and propriety of such covenants, with
specific regard to the nature of the business conducted by the Company.

          The Consultant’s covenants in Section 7 are independent covenants and
the existence of any claim by the Consultant against the Company under this
Agreement or otherwise, or against the Buyer, will not excuse the Consultant’s
breach of any covenant in Section 7 unless the Agreement is terminated pursuant
to paragraph 6.1(b) hereof.

Page 7



--------------------------------------------------------------------------------



 



          If the Consultant’s engagement hereunder expires or is terminated,
this Agreement will continue in full force and effect as is necessary or
appropriate to enforce the covenants and agreements of the Consultant in
Section 7 unless the Agreement is terminated pursuant to paragraph 6.1(b)
hereof.

          9.3 REPRESENTATIONS AND WARRANTIES BY THE CONSULTANT. The Consultant
represents and warrants to the Company that the execution and delivery by the
Consultant of this Agreement do not, and the performance by the Consultant of
the Consultant’s obligations hereunder will not, with or without the giving of
notice or the passage of time, or both: (a) violate any judgment, writ,
injunction, or order of any court, arbitrator, or governmental agency applicable
to the Consultant; or (b) conflict with, result in the breach of any provisions
of or the termination of, or constitute a default under, any agreement to which
the Consultant is a party or by which the Consultant is or may be bound.

          9.4 WAIVER. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

          9.5 BINDING EFFECT; DELEGATION OF DUTIES PROHIBITED. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs, and legal representatives,
including any entity with which the Company may merge or consolidate or to which
all or substantially all of its assets may be transferred. The duties and
covenants of the Consultant under this Agreement, being personal, may not be
assigned.

          9.6 NOTICES. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by facsimile (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (c) when received by
the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

                 

  If to Company:   FirstCity Servicing Corporation

      P.O. Box 8216, Waco, Texas 76714-8216 (mail)

      6400 Imperial Drive, Waco, Texas 76712 (deliveries only)

      Attention: Richard J. Vander Woude

      Facsimile No. 254-761-2953
 
       

  If to the Consultant:   G. Stephen Fillip

Page 8



--------------------------------------------------------------------------------



 



                 

      1041 Bosque Ridge

      Crawford, Texas 76638

          9.7 ENTIRE AGREEMENT; AMENDMENTS. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof. This Agreement may not
be amended orally, but only by an agreement in writing signed by the parties
hereto.

          9.8 GOVERNING LAW. This Agreement will be governed by the laws of the
State of Texas without regard to conflicts of laws principles.

          9.9 SECTION HEADINGS, CONSTRUCTION. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

          9.10 SEVERABILITY. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

          9.11 COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

          9.12 NO THIRD-PARTY BENEFICIARIES. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors, permitted assigns, heirs and legal representatives.

          9.13 NO CONSTRUCTION AGAINST PREPARER. No provision of this Agreement
shall be construed against or interpreted to the disadvantage of any party by
any court or other governmental or judicial authority by reason of such party’s
having or being deemed to have prepared or imposed such provision.

          9.14 COUNSEL. Each party hereto warrants and represents that each
party has been afforded the opportunity to be represented by counsel of its
choice in connection with the execution of this Agreement, and has had ample
opportunity to read, review, and understand the provisions of this Agreement.

          9.15 ATTORNEYS’ FEES. In the event of any litigation between the
Company and the Consultant arising under or in connection with this Agreement,
the prevailing party shall be entitled to recover from the other party the
expenses of litigation (including reasonable attorneys’ fees, expenses and
disbursements) incurred by the prevailing party.

Page 9



--------------------------------------------------------------------------------



 



          9.16 NON-WAIVER. Failure by any party to complain of any action,
non-action or breach of any other party shall not constitute a waiver of any
aggrieved party’s rights hereunder. Waiver by any party of any right arising
from any breach of any other party shall not constitute a waiver of any other
right arising from a subsequent breach of the same obligation or for any other
default, past, present or future.

          9.17 TIME OF ESSENCE; DATES. Time is of the essence of this Agreement.
Anywhere a day certain is stated for payment or for performance of any
obligation, the day certain so stated enters into and becomes a part of the
consideration for this Agreement. If any date set forth in this Agreement shall
fall on, or any time period set forth in this Agreement shall expire on, a day
which is a Saturday, Sunday, federal or state holiday, or other non-business
day, such date shall automatically be extended to, and the expiration of such
time period shall automatically be extended to, the next day which is not a
Saturday, Sunday, federal or state holiday or other non-business day. The final
day of any time period under this Agreement or any deadline under this Agreement
shall be the specified day or date, and shall include the period of time through
and including such specified day or date.

          9.18 FACSIMILE AS WRITING. The parties expressly acknowledge and agree
that, notwithstanding any statutory or decisional law to the contrary, the
printed product of a facsimile transmittal shall be deemed to be “written” and a
“writing” for all purposes of this Agreement.

          9.19 ARBITRATION. The parties agree that any controversy or claim
arising out of or relating to this Agreement, the Consultant’s engagement or
termination, including all statutory and common law claims (except for workers’
compensation and unemployment claims) will be settled exclusively by final and
binding arbitration. Arbitration will be governed by the Federal Arbitration Act
and administered by the Judicial Arbitration and Mediation Services Rules for
the Resolution of Employment Disputes (JAMS). The arbitrator is empowered to
award all appropriate remedies under Texas or federal law. The arbitrator shall
have exclusive authority to resolve any dispute relating to the validity,
interpretation, application and enforcement of this Agreement. Judgment on the
arbitrator’s award may be enforced in any court with proper jurisdiction. Each
party will equally bear all costs and legal fees of arbitration, unless
otherwise required by law. The parties further agree that the arbitration will
occur in Dallas County, Texas.

Page 10



--------------------------------------------------------------------------------



 



          9.20 TERMINATION OF PRIOR AGREEMENTS. EXCEPT FOR THE SEPARATION AND
RELEASE OF EVEN DATE HEREWITH, THE COMPANY AND THE CONSULTANT ACKNOWLEDGE AND
AGREE THAT THIS AGREEMENT IS THE ONLY AGREEMENT RELATING TO THE TERMS OF
ENGAGEMENT, COMPENSATION, BONUSES, RIGHTS TO ANY PROFITS (OR INTEREST THEREIN)
OR ANY OTHER CLAIM TO PAYMENTS OF ANY KIND OF THE CONSULTANT RELATING TO THE
COMPANY, FIRSTCITY FINANCIAL MORTGAGE CORPORATION, NEW AMERICA FINANCIAL, INC.,
HARBOR FINANCIAL MORTGAGE CORPORATION, OR ANY OF THEIR AFFILIATES OR
SUBSIDIARIES COVERING THE CONSULTING PERIOD OR ANY PERIOD OF TIME PRIOR TO THE
EFFECTIVE DATE. ANY AND ALL OTHER AGREEMENTS BETWEEN THE PARTIES TO THIS
AGREEMENT RELATING TO THE TERMS OF ENGAGEMENT, COMPENSATION, BONUSES, RIGHTS TO
ANY PROFITS (OR INTEREST THEREIN) OR ANY OTHER CLAIM TO PAYMENTS OF ANY KIND
(WHETHER DEFERRED OR OTHERWISE), OR OTHER ENGAGEMENT MATTERS BETWEEN THE
CONSULTANT AND THE COMPANY, OR ANY OF ITS AFFILIATES OR SUBSIDIARIES ARE HEREBY
TERMINATED.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.

              COMPANY:
 
            FirstCity Servicing Corporation
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:   James T. Sartain

     

--------------------------------------------------------------------------------


  Title:   Chairman

     

--------------------------------------------------------------------------------

 
            CONSULTANT:
 
           

--------------------------------------------------------------------------------

    G. Stephen Fillip

Page 11